                     Case 19-14597-mkn              Doc 21       Entered 09/15/19 21:45:39                Page 1 of 2
                                               United States Bankruptcy Court
                                                    District of Nevada
In re:                                                                                                     Case No. 19-14597-mkn
PARNELL COLVIN, III                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0978-2                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 13, 2019
                                      Form ID: adindsm                   Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 15, 2019.
db             +PARNELL COLVIN, III,    6681 TARA AVE.,    LAS VEGAS, NV 89146-5104
10864627       +AHP Reality LLC,    6292 w. Spring Mountain Rd #105,    Las Vegas, NV 89146-8884
10864628       +Cox Headquarters,    6205 Peachtree Dunwoody Rd,    Atlanta,GA 30328-4524
10864630        Dishnet work,    9601 500th Meridian Blvd,    Englewood,CO 80112
10864625       +Las Vegas Valley WATER DISTRICT,    1001 S. Valley View Blvd,    Las Vegas,NV 89107-4447
10864626       +Southwest Gas,    5241 Spring Mountain RD,    Las Vegas,NV 89150-0002
10871081        Southwest Gas Corporation,    P.O. Box 1498 Attn: Bankruptcy Desk,     Victorville, CA 92393-1498
10864631        Sprint,   6480 Sprint Pkwy,    Overland,KS 66251
10864632       +Tittle Max,    4077 W. Charleston Blvd,    Las Vegas,NV 89102-1606

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10864624       +E-mail/Text: _DLBankruptcyDept@nvenergy.com Sep 14 2019 02:54:51     NV Energy,
                 6226 W. Sahara Ave,   Las Vegas, NV 89146-3060
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10864629          Directs,   2203 E. Imperial Hwy ELIO
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 12, 2019 at the address(es) listed below:
              BRIAN D. SHAPIRO   brian@trusteeshapiro.com,
               assistant@trusteeshapiro.com;cathy@trusteeshapiro.com;nv22@ecfcbis.com
              U.S. TRUSTEE - LV - 7   USTPRegion17.LV.ECF@usdoj.gov
                                                                                            TOTAL: 2
             Case 19-14597-mkn            Doc 21       Entered 09/15/19 21:45:39            Page 2 of 2
NVB 1017−1 (Rev. 8/15)


                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA


 IN RE:                                                         BK−19−14597−mkn
                                                                CHAPTER 7
 PARNELL COLVIN, III

                                    Debtor(s)                   NOTICE OF DISMISSAL;
                                                                NOTICE THAT ALL PENDING HEARINGS
                                                                ARE VACATED




On 9/12/19, the Bankruptcy Court for the District of Nevada entered an order dismissing this bankruptcy case. As a
result, all pending hearings in the case, except any pending hearings regarding Appeals and Motions to Reconsider,
are hereby vacated and will be taken off calendar without further notice. This notice does not affect the status of any
adversary proceedings or any motions or matters that are pending in such adversary proceedings.



Dated: 9/12/19


                                                            Mary A. Schott
                                                            Clerk of Court
